Citation Nr: 0943574	
Decision Date: 11/16/09    Archive Date: 11/25/09

DOCKET NO.  05-38 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an increased disability rating for a third 
degree burn scar of the right lower leg, currently rated as 
20 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran served on active duty from August 1955 to August 
1975.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a February 2005 rating decision by the 
Philadelphia, Pennsylvania Regional Office (RO) of the United 
States Department of Veterans Affairs (VA).  In that 
decision, the RO denied an increase above the existing 20 
percent disability rating for a third degree burn scar of the 
right lower leg.

In June 2008, the Board remanded the case for additional 
procedural action and evidentiary development.  The Board is 
satisfied that there has been substantial compliance with the 
remand directives, such that the Board may proceed with 
review.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

The deep third degree burn scar of the right lower leg is 
less than 72 square inches in area, and produces occasional 
pain and itching.


CONCLUSION OF LAW

The characteristics and effects of the third degree burn scar 
of the right lower leg do not meet the criteria for a 
disability rating higher than 20 percent.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. § 4.118, Diagnostic Code 
7801 (2008). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, and 5126 (West 
2002 & Supp. 2008)) redefined VA's duty to assist a claimant 
in the development of a claim for VA benefits.  VA 
regulations for the implementation of the VCAA were codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2009).

The notice requirements of the VCAA require VA to notify the 
Veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2009).  
The United States Court of Appeals for Veterans Claims 
(Court) has stated that the requirements apply to all five 
elements of a service connection claim: veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id.; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  Insufficiency in the 
timing or content of VCAA notice is harmless, however, if the 
errors are not prejudicial to the claimant.  Conway v. 
Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice 
errors are reviewed under a prejudicial error rule).

In this case, the RO provided VCAA notice in letters issued 
in December 2004, July 2008, and October 2008, which advised 
the Veteran what information and evidence was needed to 
substantiate a claim for an increased rating as well as what 
information and evidence must be submitted by the Veteran, 
and what information and evidence would be obtained by VA.  
The letters advised the Veteran to submit evidence from 
medical providers, statements from others who could describe 
their observations of his disability level, and his own 
statements describing the symptoms, frequency, severity and 
additional disablement caused by his disability.  The letters 
also advised the Veteran of the necessity of providing 
medical or lay evidence demonstrating the level of disability 
and the effect that the disability has on his employment.  
The notice also provided examples of pertinent medical and 
lay evidence that the Veteran may submit (or ask the 
Secretary to obtain) relevant to establishing entitlement to 
a disability evaluation.  See Vazquez-Flores v. Shinseki, 580 
F.3d 1270 (Fed. Cir. 2009) (VCAA notice in a claim for 
increased rating need not be "veteran specific").  In the 
July 2008 and October 2008 letters, the RO advised the 
Veteran how VA determines effective dates.  The case was last 
adjudicated in a September 2009 supplemental statement of the 
case.

The record reflects that VA has made reasonable efforts to 
obtain relevant records adequately identified by the Veteran, 
including service treatment records, post-service treatment 
records, and VA examination reports.

The Veteran was notified and aware of the evidence needed to 
substantiate his claim, the avenues through which he might 
obtain such evidence, and the allocation of responsibilities 
between himself and VA in obtaining such evidence.  The 
Veteran actively participated in the claims process, by 
submitting written arguments and a lay statement.  Thus, the 
Veteran was provided with a meaningful opportunity to 
participate in the claims process, and he has done so.  Any 
error in the sequence of events or content of the notices is 
not shown to have affected the essential fairness of the 
adjudication or to cause injury to the Veteran.  Therefore, 
any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Conway, 353 
F.3d at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

VA has substantially complied with the notice and assistance 
requirements; and the Veteran is not prejudiced by a decision 
on the claim at this time.


Increased Rating for Right Leg Burn Scar

The sustained a third degree burn of the right lower leg in a 
motorcycle accident during service in 1968.  The RO granted 
service connection for the burn scar effective upon the 
Veteran's separation from service, and assigned a 20 percent 
disability rating.  In November 2004, the Veteran requested 
an increased rating, reporting that the disability had 
worsened.

VA determines disability ratings by evaluating the extent to 
which a veteran's service-connected disability adversely 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the VA Schedule 
for Rating Disabilities (rating schedule).  38 U.S.C.A. § 
1155; 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.10.  If two 
ratings are potentially applicable, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating; otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

A disability may require re-evaluation in accordance with 
changes in a veteran's condition.  It is thus essential, in 
determining the level of current impairment, that the 
disability be considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1.  The Board acknowledges 
that a claimant may experience multiple distinct degrees of 
disability that might result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision is made.  See Hart v. Mansfield, 
21 Vet. App. 505 (2007).  Therefore, the Board will consider 
whether different ratings are warranted for different time 
periods.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a claim, VA shall give the benefit of the 
doubt to the claimant.  38 U.S.C.A. § 5107.

Scars on areas other than the head, face, or neck, that are 
deep or that cause limited motion, were to be evaluated based 
on the surface area of the scar, as follows:

Area or areas exceeding 144 square inches     
40 percent

Area or areas exceeding 72 square inches       
30 percent

Area or areas exceeding 12 square inches       
20 percent

Area or areas exceeding 6 square inches         
10 percent

38 C.F.R. § 4.118, Diagnostic Code 7801 (2008).

A deep scar is one associated with underlying soft tissue 
damage.  38 C.F.R. § 4.118, Diagnostic Code 7801, Note (1) 
(2008).  
Other scars will be rated on limitation of function of the 
affected part.  38 C.F.R. § 4.118, Diagnostic Code 7805 
(2008).

The Board notes that the criteria for rating scars were 
revised, effective October 23, 2008.  See 73 Fed. Reg. 54,708 
(Sept. 23, 2008) (codified at 38 C.F.R. § 4.118, Diagnostic 
Codes 7800 to 7805).  However, as set forth in the Federal 
Register, the revised criteria apply to all applications for 
benefits received by VA on or after the effective date of 
October 23, 2008.  Id. at 54,710.  Because the Veteran's 
claim was received prior to October 23, 2008, the revised 
criteria are not for application in this case.  

The report of a VA medical examination in November 1975 
provides information about the characteristics of the 
Veteran's burn scar soon after his separation from service.  
The examiner noted that the 1968 burn was a third degree 
burn, and that, at the time of the injury, the Veteran was 
hospitalized, and had a good recovery.  The Veteran reported 
ongoing pain in the scar area when he stood for long periods.  
The examiner found that the scar, on the mid calf of the 
right leg, was 9 inches by 5 inches.  The examiner described 
the scar as depressed, adherent, well healed, and nontender.

In November 2004, when the Veteran requested an increased 
rating, he wrote that his right leg scarring was getting 
progressively worse.  He reported having intermittent pain 
with swelling.

The Veteran had a VA scars examination in January 2005.  He 
reported that the scar was occasionally painful and tender, 
but that, mainly, the scar was itchy and irritated at times.  
He stated that the scar occasionally swelled and caused 
discomfort when walking, forcing him to sit down.  The 
examiner reported that the scar was 7 inches by 5 inches, and 
adherent to underlying tissues.  The examiner indicated that 
the scar was deep, and that there was loss of underlying 
tissue.  The skin on the scar was smooth, and darker than the 
surrounding tissue.  There was no keloid formation, 
inflammation, edema, induration, or inflexibility.  The 
examiner concluded that the scar was stable.  The examiner 
found that the scar did not cause any limitation of motion.  
The examiner noted that the scar was obviously disfiguring of 
the leg.  He further noted that as it is a third degree burn 
it would not be expected to be that painful and tender with 
loss of nerve tissue. 

In VA outpatient treatment in March 2005, the Veteran 
reported that the burn scar area was painful, with a tight, 
stretching type of pain.  He stated that the area sometimes 
swelled, and then became even more tight and painful.  He 
stated that the area was sometimes itchy, and awoke him from 
sleep.  It was noted he used alcohol on the site and the 
examiner discouraged this as it was too drying and could make 
itching worse.  The Veteran's wife indicated that the Veteran 
complained of constant discomfort in the burn area and 
limitation of motion due to the pain.  The treating 
practitioner noted evidence of pain at the scar site.  The 
treating practitioner prescribed ointment and provided 
recommendations for caring for the burn area.  In July 2005, 
the Veteran indicated that the treatment reduced, but did not 
resolve, his discomfort.  Notes from VA primary care reflect 
the Veteran's reports of ongoing discomfort in the burn area.  
VA medical records from 2007 forward show treatment of the 
Veteran for Parkinson's disease and progressive dementia, 
with diminishing ability to communicate about physical 
symptoms.

In October 2009, a family friend, Ms. D. A. O., wrote that 
the Veteran and his wife each had significant disabilities.  
Ms. O. reported that the Veteran's wife stated that the 
Veteran's burn scar bothered him periodically, when it 
itched, and that he had prescription cream to address that 
symptom.

The evidence regarding the Veteran's scar does not show 
manifestations warranting 
a rating higher than 20 percent.  His scar measures 35 to 45 
square inches, less than 72 square inches.  Thus, Diagnostic 
Code 7801 appropriately addresses his scar.

The Board notes that the Veteran's scar is deep.  Thus, the 
rating criteria pertaining to superficial scars are not 
applicable.  See 38 C.F.R. § 4.118, Diagnostic Codes 7803, 
7804 (2008).  Moreover, the medical evidence does not show 
objective findings reflecting impairment of function as a 
result of the scar.  See 38 C.F.R. § 4.118, Diagnostic Code 
7805.  

The Board concludes that the medical findings on examination 
are of greater probative value than the lay allegations 
regarding the functional impact of his left leg scar.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the claim for an increased rating for the 
left leg scar.

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
appellant's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).   


ORDER

Entitlement to a disability rating higher than 20 percent for 
a third degree burn scar of the right lower leg is denied.




____________________________________________
K A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


